Title: To Thomas Jefferson from Henry Dearborn, 1 June 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir 
            Washington June 1t. 1804
          
          Being persuaded that impressions have been made on your mind by unfair and insidious insinuations or by gross misrepresentations of facts, unfavourable to those who have had any agency in communicating to the persons concerned the contents of a letter received by Mr. Granger from Seth Hunt respecting the gross scandal his neighbour and kinsman had been circulating in New Hampshire, I owe it to my self and my friends to state with frankness and candour what I know of that transaction,—early in the last Session of Congress Mr. Granger shew me the letter from Seth Hunt, I was well aquainted with the writer, whom I esteemed for his tallants, honesty and political principles, and I had no doubt but he had truly stated the infamous conduct of his kinsman, some of the circumstancies interwoven with his other malignant scandal, relating to Mr. Cutts s attentions to his present wife, refering to facts of which I had some knowledge, I was sure the writer of the letter could not have known in that quarter of the Country, but from the calumniator himself,—Mr. Cutts was my friend and intitled to my friendly offices, I was unwilling he should continue the subject of malicious ridicule without knowing it,—the groce and abominable slanders against the three Ladies, with other outrages eaqually false and unpardonable, excited my indignation against the author and produced a wish to deprive him of the friendly attentions of the persons he had so shamefully abused, and whose charactors I was sure he would from farther intercourse with more colour continue to traduce, thus excited but not without duly concidering the delicate circumstances attending any measure which might be taken, I advised Mr. Granger to shew the letter to Mr. Cutts, believing that from his being personally interested and from other circumstancies, he would be the most suitable person to decide what steps ought to be taken in relation to himself, the Ladies and all concerned,—Mr. Granger coincided with me in opinnion, and requested me to take the letter and give it to Mr. Cutts, which I did, with our motives for doing it. thus ended any agency Mr. Granger or my self had in the business, except that of requesting Mr. Cutts to return the letter when he had made such use of it as he thought proper,—whether Mr. Cutts s conduct was proper in shewing the letter to the Ladies and to the calumniator, or whether the effect produced was such or could have been reasonably contemplated, I will not undertake to decide, nor shall I at present undertake to pass sentance on the measures taken by the friends of those whose charactors had been most traduced,—although conscious of having acted from the purest motives, I may have erred in Judgment, or if perfectly correct, my conduct may have been thought improper by others, their opinnions however respectible, cannot be substituted for my own in a question of feeling & honour, my reputation is connected with the rectitude and fair intentions with which the other gentlemen acted, or were by me believed to have acted, in this matter. I do believe their conduct was eaqually unexceptionable with my own, that the interference was concidered as a friendly act of duty and was so acknowledged to be by those most interested, at the time,—the sole motive was thus of vindicating the exposed charactors of innocent and respectable people,—but as meritorious as were those motives and as simple and as obvious as were the measures which were, or which ought to have been taken, by some strang and to me as unaccountable as unexpected, perversion of things and of principles, a turn has been given to the whole transaction calculated, and probably with design, to sacrifice individuals whose fault has been too much zeal and promptness in endeavouring to shield the innocent from the envenumed darts of an assassen.—In the course of the last winter I could but observe many circumstancies which evinced great industry in giving fals colouring and in circulating illnatured comments, for the obvious purpose of exciting prejudice, not to say hatred & contempt against the writer of the letter in question, and his friends who had taken any part in the unfortunate business.—I was afraid efforts would be but too successfull, for I was sure they would be made, to fix on your mind improper impressions, and to induce you to believe we had acted improperly, and from unworthy motives.—no opportunity has been offered me for repelling any such unfair and dishonest representations, subjecting myself & friends to censure and injury,—I have long felt desirous of an opportunity for attempting to correct any improper impression you may have recieved; Your observations in a recent conversation relating to Seth Hunt, confirmed me in the belief that you had been misinformed, and a wish to counteract its effect has induced me to trouble you with this statement.—I should deem myself undeserving your confidence and unworthy of your esteem could any concideration induce me to remain quiett under Joint imputations on the charactors of my friends & my self without any attempt towards their vindication, it is of no importance for me to know the cause, the source, or the particular charactors which have been active to depress the reputation of some gentlemen who have shared in your attentions; on this topic I am perfectly satisfied. It is with peculiar pleasure I recollect the numerous proofs of your confidence and friendship, it has been my endeavour by an open fair and faithfull attention to duty and propriety according to the best of my Abilities to merit these tokens of your esteem,—without proof of them having been in any degree withdrawn or diminished, assuring as a fact that you have been made to believe, as has been bacely represented, that I and my friends have been guitly of a dishonourable and degrading action, it is not to be expected that those marks of esteem can long continue, unless those impressions can be effaced, hence my anxiety to exhibit this statement.—In no condition in life, in no event, can I ever be wanting in a gratefull respect for your person your charactor, the principles of your administration, or in attachment, and exaction to support, the present sistem of Government.—but self-respect obliges me to add, that if from a misrepresentation of my motives or conduct, others should impute to me & my friends disgracefull improprieties, such are my feelings and such my Ideas of propriety, as to render it impossible for me to retain my present situation one moment longer than I shall possess, or believe I possess, your friendship & confidence.
          
          with sentiments of the most respectfull esteem I am Sir your Obedt. Huml. Servt.
          
            H. Dearborn 
          
        